TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00198-CV


Peter D. Wagner and Charlotte Jockman, Appellants

v.

Deutsch Bank National Trust Company, Appellee




FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
NO. C-1-CV-10-000632, HONORABLE DAVID PHILLIPS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant Peter D. Wagner has notified this Court that he has filed for bankruptcy
protection (United States Bankruptcy Court, W.D. Texas, case number 10-11065 CG).  Accordingly,
the appeal is stayed.  See 11 U.S.C. § 362; Tex. R. App. P. 8.  Any party may file a motion to
reinstate upon the occurrence of an event that would allow the appeal to proceed.  See Tex. R. App.
P. 8.3.  Failure to notify this Court of a lift of the automatic stay or the conclusion of the bankruptcy
proceeding may result in the dismissal of the appeal for want of prosecution.  See Tex. R. App.
P. 42.3(b).
					__________________________________________
					David Puryear,  Justice
Before Justices Patterson, Puryear and Henson
Bankruptcy
Filed:   July 13, 2010